Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Scott Rendelman appeals the district court’s order granting in part his Fed. R.Crim.P. 41(g) motion for return of seized property. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Rendelman v. United States, Nos. 1:13-cv-03140-JKB; 8:07-cr-00331-JKB-1 (D. Md. filed Jan. 10 & entered Jan. 13, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.